NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 13-2902
                                       ___________

                               RONALD MEJIA BRAVO,
                            a/k/a Ronald Adrian Mejia Bravo,
                                 a/k/a Ronal Mejia Bravo,
                                                  Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA

                       ____________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A094 380 974 )
                    Immigration Judge: Honorable Dorothy Harbeck
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 November 12, 2014
           Before: JORDAN, SLOVITER and GREENBERG, Circuit Judges

                           (Opinion filed: November 17, 2014)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM


*
 This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Ronald Bravo petitions for review of a decision of the Board of Immigration

Appeals denying his motion to reconsider. For the reasons that follow, we will deny the

petition for review.

       Bravo is a native and citizen of Nicaragua. In 2010, the Department of Homeland

Security issued a notice to appear charging that he was subject to removal from the

United States because he was present without having been admitted or paroled. Bravo,

through counsel, conceded that he is removable as charged. He applied for withholding

of removal and relief under the Convention against Torture (“CAT”).

       In support of his applications, Bravo testified that he worked as a driver of a small

bus in Nicaragua. On October 23, 2000, he was approached by members of the Mara 18

gang. The gang members threatened him and told him to join the gang so that they could

rob his passengers. Bravo refused and the gang members said that if he went to the

police he would have problems. Bravo filed a complaint with the police but he does not

know if the police responded. The gang continued to harass him.

       Bravo also testified that on January 15, 2001, one of the gang members tried to

shoot him. Bravo ran and then left his home and went to live with his aunt and uncle. He

also filed a complaint with the police. Bravo stayed at his aunt and uncle’s house until he

came to the United States in April 2002. Bravo testified that gang members threatened

his brother after he left Nicaragua and asked about his whereabouts. He stated that he




                                             2
does not believe the police will protect him because they did not respond to his

complaints.

       The Immigration Judge (“IJ”) denied Bravo’s application for withholding of

removal. The IJ reviewed Bravo’s corroborating evidence and found it “somewhat

scanty.” IJ Dec. at 18. The IJ found Bravo credible, but concluded that his claim failed

for several reasons. The IJ explained that Bravo is not a member of a particular social

group and thus was not threatened on account of a protected ground, that he did not

establish past persecution based on the two incidents, and that he had not established a

well-founded fear of persecution because he had not shown that anyone is looking for

him. The IJ stated that Bravo failed to corroborate his testimony that his brother had

been threatened after he left the country. The IJ also denied relief under the CAT.

       The Board of Immigration Appeals (“BIA”) dismissed Bravo’s appeal. The BIA

stated that it agreed with the IJ that Bravo’s credible testimony was insufficient to meet

his burden of proof. The BIA explained that Bravo had provided police reports, but that

he had not provided a letter from his mother, who lives in the United States, verifying

that she had obtained the reports on a visit to Nicaragua after he entered the United

States. The BIA also noted that, while Bravo testified that he had reported the two

incidents when each occurred, the two police reports were issued on the same day.

       The BIA also agreed with the IJ that Bravo should have corroborated any

communication that his brother had with gang members since his departure. The BIA

                                             3
stated that it had considered the background evidence and found that conditions in

Nicaragua were not as Bravo had described them in his brief. Finally, the BIA ruled that

Bravo did not show that he is entitled to relief under the CAT.

       Bravo did not file a petition for review but, through counsel, filed a timely motion

to reconsider. Bravo asserted that the BIA had erred in requiring an affidavit from his

mother to corroborate the police reports where there was no question as to their

legitimacy. In addition, Bravo argued that the police reports reflect that he reported the

incidents on different days. Bravo also argued that the BIA had “cherry-picked” the

reports it cited about conditions in Nicaragua. The BIA denied the motion to reconsider

because Bravo did not identify any material error of fact or law in its prior decision. This

petition for review followed.

       We have jurisdiction pursuant to 8 U.S.C. § 1252(a). We review the BIA’s denial

of a motion to reconsider for abuse of discretion. Castro v. Att’y Gen., 671 F.3d 356, 364

(3d Cir. 2012). The BIA abuses its discretion where it acts in a manner that is “arbitrary,

irrational, or contrary to the law.” Id. at 365 (citation omitted).

       Bravo has not shown that the BIA abused its discretion. In denying the motion to

reconsider, the BIA explained, and the record reflects, that Bravo argued in his initial

appeal that the police reports were sufficient to corroborate his claim. As noted above,

the BIA ruled that Bravo had not met his burden of proof in part because he had not

provided a statement from his mother, who had obtained the police reports on a visit to

                                               4
Nicaragua after he entered the United States. The BIA noted that Bravo’s mother lives in

the United States and that her statement was easy to obtain. On reconsideration, the BIA

again found it reasonable to expect Bravo to submit corroboration from his mother.

       Bravo contends that a letter from his mother would not add anything to his case,

but he has not shown that the BIA’s conclusion is arbitrary, irrational, or contrary to law.

Bravo has not shown that it was unreasonable to expect his mother to verify that she

obtained the reports from the police. The fact that Bravo reported the incidents to the

police is central to his claim. See Abdulai v. Ashcroft, 239 F.3d 542, 554 (3d Cir. 2001)

(noting BIA decisions establish that it is reasonable to expect an applicant to corroborate

facts that are central to his claim and easily verified).1

       The BIA also rejected Bravo’s argument that it committed an error of fact by

stating that the police reports contradicted his claim that he reported the two incidents

immediately after each occurred because the reports were issued on the same day. The

BIA stated that, even if the reports were not issued on the same day, Bravo had not

shown that the error is material. Although the BIA did not further discuss this

conclusion, its initial decision reflects that a mistaken belief that the police reports were

issued the same day did not play much of a part (if any) in its conclusion that Bravo did


1
 Bravo also argues that the IJ violated the rule in Abdulai by failing to ask him why he
did not obtain his mother’s statement. Bravo, however, did not raise this argument in his
motion to reconsider and we may not consider it. Castro, 671 F.3d at 364. Similarly, we
do not consider any other issues raised in Bravo’s brief that were not raised in his motion
to reconsider or addressed in the BIA’s decision denying reconsideration.
                                               5
not adequately corroborate his claim. We find no abuse of discretion in the denial of

reconsideration in this regard.

       Bravo also has not shown that the BIA erred in rejecting his argument that it

“cherry-picked” from the background evidence. In its initial decision, the BIA quoted

from the background evidence to support its conclusion that conditions in Nicaragua were

not as dangerous as Bravo had described in his brief. Bravo argued in his motion to

reconsider that the reports reflect that Nicaragua is “plagued by rampant violence with [a]

little police force that is ineffectually equipped to deal with widespread violence.” A.R.

at 10. In denying reconsideration, the BIA explained that it had fully considered the

evidence and properly concluded that it was insufficient to support his claim for relief.

We do not find the BIA’s decision arbitrary, irrational, or contrary to law. Although

Bravo points in his brief to evidence showing that there are problems with the police

force in Nicaragua, as noted in the BIA’s initial decision, there is also evidence reflecting

that the police are committed to fighting organized crime.

       Accordingly, we will deny the petition for review.




                                              6